DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the same reasons as indicated on the office action mailed on July 10, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 and 4-20 are rejected under 35 USC §102(a)(1)/103.  This rejection is set forth in the prior Office action mailed on July 10, 2020.
Response to Arguments
Applicant's arguments filed on February 23, 2021 have been fully considered but they are not persuasive.
Applicants argue that the cited references do not inherently teach the claimed property/properties of the composition, since they do not recognize that the line speed would be improved or the dry-line limitation of claim 12, better dewatering and that the examiner used improper hindsight to reject the claims and that the rejection was based in a mere conclusory statement. The arguments are not convincing for the following reasons:
With regard to the inherency arguments, the arguments re not convincing, because the cited reference comprises the same materials as claimed and used at the same/overlapping proportions as disclosed and thus the composition must necessarily have the same properties. That the references do not recognize the claimed limitation is immaterial since the composition is the same. There is no evidence that the compositions are different. Note also that the preamble recites the making of a composition, but the limitations are in the use of the composition in a wet-laid process, presumably, which does not define the process of making the composition. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to the to the arguments that the rejection was based in mere conclusory statement, this is also unconvincing, because the rejection was based on facts, i.e., it was shown that the references have the same materials as claimed, that’s a fact not a conclusion and therefore, same compositions cannot have different properties or act different in the same type of environment, which in this case is the use of the composition a wet laying process, which all the references teach. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705,708, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) ("When the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."). Thus, the burden was properly shitted to Appellant to establish that the blend of the claimed materials would not result in the same composition as claimed. See in re Best, 562 F.2d at 1255, 195 USPQ at 433 (The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.). See also, Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775,783,227 USPQ 773, 779 (Fed. Cir. 1985). Appellant has not provided the requisite evidentiary showing to meet this burden. Cf in re Geisler, 116 F.3d 1465, 1471, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (argument by counsel cannot take the place of evidence). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF